DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0379643 A1), hereinafter referred to as Ito, in view of Divine et al. (US 2013/0030645 A1), hereinafter referred to as Divine, and further in view of Stottlemyer (US 2016/0269524 A1), and Liu et al. (US 10,298,690 B2), hereinafter referred to as Liu.

Regarding claim 8, Ito teaches:
An operation assistance device for vehicles, comprising: 
a processor (para [0100], where a processor is used); and 
a storage device (Fig. 2 element 208, para [0078], where connections among speakers are stored, and para [0100], where memory is used), 
wherein the processor operates to:
acquire direct human relationships among the plurality of persons by analyzing conversation content of each of speakers of the plurality of persons, (Fig. 2 element 207, 208, para [0045-46], [0077], where the unit comprehends a relationship among utterances to analyze a relationship among speakers); 
accumulate, in the storage device, the direct human relationships among the plurality of persons (Fig. 2 element 208, para [0078], where connections among speakers are stored); 
specify the plurality of occupants on board the vehicle (Fig. 2 element 209, para [0047], [0088], where the group is determined including roles of each member as in para [0083]); and 
determine, on a basis of the direct human relationships accumulated in the storage device, assistance information for a vehicle operation determined to be recommended in accordance with human relationships among the plurality of occupants (Fig. 2 element 209, para [0047], [0088], where the group is determined including roles of each member as in para [0083], and para [0089-90], where the system presents information to assist the group based on the group information); and
automatically perform the vehicle operation based on the determined assistance information for the vehicle operation (Fig. 12 element S1205, para [0095], where the instruction data is output using synthesized speech through a speaker or is displayed on a display),
wherein the vehicle operation comprises at least one of:
operating a car air conditioner (where another limitation is chosen);
adjusting a seat position in the vehicle (where another limitation is chosen);
playing a radio program in an onboard audio device (where another limitation is chosen); and
playing instruction information for the vehicle in the onboard audio device based on a destination set in an onboard navigation device (para [0038], [0095], where the navigation system performs audio reproduction).
Ito does not teach:
receive, via a wireless communication network from a plurality of terminals disposed in a vehicle, conversation voice data of a plurality of persons who are a plurality of occupants on board the vehicle, wherein a respective terminal among the plurality of terminals comprises a microphone and a GPS receiver and collects a portion of the conversation voice data when at least one person among the plurality of persons are not on board the vehicle;
receive, via the wireless communication network from the respective terminal among the plurality of terminals, positional information of the plurality of persons that is acquired using the GPS receiver;
wherein the direct human relationships are acquired by the processor using an extraction process based on the conversation voice data and the positional information of the plurality of persons; 
Divine teaches:
receive, via a wireless communication network from a plurality of terminals disposed in a vehicle, conversation voice data of a plurality of persons who are a plurality of occupants on board the vehicle, wherein a respective terminal among the plurality of terminals  collects a portion of the conversation voice data when at least one person among the plurality of persons are not on board the vehicle (para [0033-34], [0036], where a terminal such as a smartphone transfers information wirelessly about the user to the vehicle system, where the phone receives voice when not in the vehicle).  
wherein the vehicle operation comprises at least one of:
operating a car air conditioner (para [0070], where the temperature is adjusted);
playing a radio program in an onboard audio device (para [0067], where the radio is tuned to a station);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ito by using the terminals of Divine (Divine para [0033]) in determining the relationships of Ito (Ito para [0077]), in order to retrieve characteristic data about users for an infotainment system (Divine para [0005]).
Stottlemyer teaches:
receive, via a wireless communication network from a plurality of terminals disposed in a vehicle, conversation voice data of a plurality of persons who are a plurality of occupants on board the vehicle, wherein a respective terminal among the plurality of terminals  collects a portion of the conversation voice data when at least one person among the plurality of persons are not on board the vehicle (para [0031-32], where the voice profile of a user is collected and maintained while not currently within the vehicle, and shared with the vehicle when connected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ito in view of Divine by using the voice profiles of Stottlemyer (Stottlemyer para [0031]) in the user information of Ito in view of Divine (Divine para [0033-36]) in order to improve voice recognition rates for specific users (Stottlemyer para [0031]).
Liu teaches:
wherein a respective terminal among the plurality of terminals comprises a microphone and a GPS receiver (col. 2 lines 61-64, where the device includes a microphone, and col. 5 lines 46-61, where the device includes a GPS component); 
receive, via the wireless communication network from the respective terminal among the plurality of terminals, positional information of the plurality of persons that is acquired using the GPS receiver (col. 5 lines 46-61, where GPS coordinates of a mobile device are determined);
acquire direct human relationships among the plurality of persons by analyzing conversation content of each of speakers of the plurality of persons, wherein the direct human relationships are acquired by the processor using an extraction process based on the conversation voice data and the positional information of the plurality of persons (Claim 1, where a profile is used to determine a relationship between two users after determining the users are within a predefined proximity, and col. 6 lines 43-54, col. 9 lines 25-37, where the profiles are used with conversation data to determine if a task is to be performed); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ito in view of Divine and Stottlemyer by using the location determination of Liu (Liu Claim 1) in the relationship determination of Ito in view of Divine and Stottlemyer (Ito Fig. 2 element 209), by using the GPS coordinates of the mobile devices to determine proximity, in order to determine when other users are near, and to preserve privacy of the users (Liu col. 5 lines 46-61).

Regarding claim 9, Ito in view of Divine, Stottlemyer, and Liu teaches:
The operation assistance device for vehicles according to claim 8, wherein the processor, when acquiring the direct human relationships, operates to: 
acquire the conversation voice data of the plurality of persons to specify the speakers to produce specified speakers (Ito para [0044], where speaker separation is performed); 
analyze the conversation voice data for each of the specified speakers to extract a predetermined keyword (Ito para [0056], where keywords are extracted, such as "Italian food"); 
specify a speech pattern of each of the specified speakers on a basis of the keyword for each of the specified speakers (Ito para [0080], where speech patterns such as honorifics, polite, deferential, and informal language are specified); 
specify conversation content on a basis of the conversation voice data of the plurality of persons (Ito Fig. 6, para [0055], where category of the utterances is determined); and 
analyze and quantify the direct human relationships among the plurality of persons from the specified speech pattern and the specified conversation content to produce quantified direct human relationships (Ito para [0077], where group relationships are determined including ranking and hierarchy based on the utterances).  

Regarding claim 10, Ito in view of Divine, Stottlemyer, and Liu teaches:
The operation assistance device for vehicles according to claim 9, wherein 
the processor further operates to: 
estimate and quantify, on a basis of the quantified direct human relationships, indirect human relationships among unanalyzed persons of the persons stored in the storage device (Divine para [0044], where relationships are determined for unanalyzed persons, such as by retrieving profile information), 
accumulate, in the storage device, the indirect human relationships (Ito Fig. 2 element 208, para [0078], where connections among speakers are stored); and 
determine, on a basis of the direct human relationships and indirect human relationships accumulated in the storage device, the assistance information for the vehicle operation determined to be recommended in accordance with the human relationships among the plurality of occupants (Ito Fig. 2 element 209, para [0047], [0088], where the group is determined including roles of each member as in para [0083], and para [0089-90], where the system presents information to assist the group based on the group information).  

Regarding claim 11, Ito in view of Divine, Stottlemyer, and Liu teaches:
The operation assistance device for vehicles according to claim 10, wherein, 
when estimating and quantifying, on the basis of the quantified direct human relationships, the indirect human relationships among the unanalyzed persons of the persons stored in the storage device, the processor operates to: 
statistically process relationships among a plurality of human relationships V1, V2, and V3 using an already quantified direct human relationship VI between a first person and a second person, an already quantified direct human relationship V2 between the second person and a third person, and an already quantified direct human relationship V3 between the third person and the first person (Ito para [0080-81], where a likely group type is determined based on the wording in the conversation, and Fig. 9A, 9B, para [0070-71], where relationships between speakers are determined); and 
estimate an unanalyzed human relationship V3' from the already quantified remaining human relationships V1 and V2 and the statistically processed relationships among the human relationships V1, V2, and V3 (Divine para [0044], [0050], where relationships are determined for unanalyzed persons, such as by retrieving profile information, based on the existing occupants and relationships).  

Regarding claim 12, Ito in view of Divine, Stottlemyer, and Liu teaches:
The operation assistance device for vehicles according to claim 8, 
wherein the processor operates to: 
specify the plurality of occupants on board the vehicle (Divine para [0038], where occupants are detected and identified); 
extract the human relationships regarding the plurality of occupants from the storage device (Divine para [0039], where relationships among occupants are determined); 
detect operation information regarding the vehicle operation (Divine para [0037], where music is being played);   
associate the extracted human relationships with the detected operation information (Divine para [0037], where music is chosen based on the relationship of parent and child); 
accumulate, in the storage device, the associated human relationships and operation information (Divine para [0036-37], where characteristics about a user are stored including relationship information); and 
determine the operation information associated with the human relationships accumulated in the storage device as the assistance information for the vehicle operation determined to be recommended (Divine para [0037], where the system recommends or changes the music being played based on both parent and child enjoying the genre).  

Regarding claim 15, Ito in view of Divine, Stottlemyer, and Liu teaches:
The operation assistance device for vehicles according to claim 8, wherein the respective terminal operates to transmit ID to the processor (Divine para [0033], where identifying information about the user of the terminal is transferred, and location is determined by use of docking stations).  

Regarding claim 16, Ito in view of Divine, Stottlemyer, and Liu teaches:
The operation assistance device for vehicles according to claim 15, wherein the processor operates to acquire the direct human relationships among the plurality of persons, and
wherein the direct human relationships are analyzed on a basis of the ID, the positional information, and the conversation voice data of the respective terminal (Divine para [0039], where seat position is used in determining relationships, occupant identity, and para [0044], where conversation data is used).

Regarding claim 17, Ito in view of Divine, Stottlemyer, and Liu teaches:
The operation assistance device for vehicles according to claim 15, wherein the processor operates to acquire the direct human relationships among the plurality of persons, and
wherein the direct human relationships are analyzed on a basis of distances between the plurality of terminals (Divine para [0050], where relationships are analyzed based on seat position).  

Regarding claim 18, Ito in view of Divine, Stottlemyer, and Liu teaches:
The operation assistance device for vehicles according to claim 8, wherein the direct human relationships accumulated in the storage device include a predetermined human relationship and a probability value of the predetermined human relationship (Ito para [0080], where a likely group type is determined based on the wording in the conversation).  

Regarding claim 19, Ito teaches:
An operation assistance method for vehicles for assisting a vehicle operation using an operation assistance device for vehicles, the operation assistance device comprising a processor, and a storage device (Fig. 2 element 207-209, para [0047], [0077-78], where a group is determined based on utterance content and where connections among speakers are stored, and where information to be presented is determined, and para [0100], where processor and memory are used), the operation assistance method comprising: 
acquiring, by the processor, direct human relationships among the plurality of persons by analyzing conversation content of each of speakers of the plurality of persons (Fig. 2 element 207, 208, para [0045-46], [0077], where the unit comprehends a relationship among utterances to analyze a relationship among speakers); 
accumulating, in the storage device, the direct human relationships among the plurality of persons (Fig. 2 element 208, para [0078], where connections among speakers are stored); and 
specifying, by the processor, the plurality of occupants on board a vehicle;
determining, by the processor and on a basis of the direct human relationships accumulated in the storage device, assistance information for the vehicle operation determined to be recommended in accordance with human relationships among the plurality of occupants (Fig. 2 element 209, para [0047], [0088], where the group is determined including roles of each member as in para [0083], and para [0089-90], where the system presents information to assist the group based on the group information), and
automatically performing the vehicle operation based on the determined assistance information for the vehicle operation (Fig. 12 element S1205, para [0095], where the instruction data is output using synthesized speech through a speaker or is displayed on a display),
wherein the vehicle operation comprises at least one of:
operating a car air conditioner (where another limitation is chosen);
adjusting a seat position in the vehicle (where another limitation is chosen);
playing a radio program in an onboard audio device (where another limitation is chosen); and
playing instruction information for the vehicle in the onboard audio device based on a destination set in an onboard navigation device (para [0038], [0095], where the navigation system performs audio reproduction).
Ito does not teach:
receiving, by the processor via a wireless communication network from a plurality of terminals disposed in a vehicle, conversation voice data of a plurality of persons who are a plurality of occupants on board the vehicle, wherein a respective terminal among the plurality of terminals comprises a microphone and a GPS receiver and collects a portion of the conversation voice data when at least one person among the plurality of persons are not on board the vehicle;
receiving, by the processor via the wireless communication network from the respective terminal among the plurality of terminals, positional information of the plurality of persons that is acquired using the GPS receiver;
wherein the direct human relationships are acquired by the processor using an extraction process based on the conversation voice data and the positional information of the plurality of persons; 
Divine teaches:
receiving, by the processor via a wireless communication network from a plurality of terminals disposed in a vehicle, conversation voice data of a plurality of persons who are a plurality of occupants on board the vehicle, wherein a respective terminal among the plurality of terminals collects a portion of the conversation voice data when at least one person among the plurality of persons are not on board the vehicle (para [0033-34], [0036], where a terminal such as a smartphone transfers information wirelessly about the user to the vehicle system, where the phone receives voice when not in the vehicle).
wherein the vehicle operation comprises at least one of:
operating a car air conditioner (para [0070], where the temperature is adjusted);
playing a radio program in an onboard audio device (para [0067], where the radio is tuned to a station);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ito by using the terminals of Divine (Divine para [0033]) in determining the relationships of Ito (Ito para [0077]), in order to retrieve characteristic data about users for an infotainment system (Divine para [0005]).
Stottlemyer teaches:
receive, via a wireless communication network from a plurality of terminals disposed in a vehicle, conversation voice data of a plurality of persons who are a plurality of occupants on board the vehicle, wherein a respective terminal among the plurality of terminals collects a portion of the conversation voice data when at least one person among the plurality of persons are not on board the vehicle (para [0031-32], where the voice profile of a user is collected and maintained while not currently within the vehicle, and shared with the vehicle when connected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ito in view of Divine by using the voice profiles of Stottlemyer (Stottlemyer para [0031]) in the user information of Ito in view of Divine (Divine para [0033-36]) in order to improve voice recognition rates for specific users (Stottlemyer para [0031]).
Liu teaches:
wherein a respective terminal among the plurality of terminals comprises a microphone and a GPS receiver (col. 2 lines 61-64, where the device includes a microphone, and col. 5 lines 46-61, where the device includes a GPS component); 
receiving, by the processor via the wireless communication network from the respective terminal among the plurality of terminals, positional information of the plurality of persons that is acquired using the GPS receiver (col. 5 lines 46-61, where GPS coordinates of a mobile device are determined);
acquiring, by the processor, direct human relationships among the plurality of persons by analyzing conversation content of each of speakers of the plurality of persons, wherein the direct human relationships are acquired by the processor using an extraction process based on the conversation voice data and the positional information of the plurality of persons (Claim 1, where a profile is used to determine a relationship between two users after determining the users are within a predefined proximity, and col. 6 lines 43-54, col. 9 lines 25-37, where the profiles are used with conversation data to determine if a task is to be performed); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ito in view of Divine and Stottlemyer by using the location determination of Liu (Liu Claim 1) in the relationship determination of Ito in view of Divine and Stottlemyer (Ito Fig. 2 element 209), by using the GPS coordinates of the mobile devices to determine proximity, in order to determine when other users are near, and to preserve privacy of the users (Liu col. 5 lines 46-61).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Divine, Stottlemyer, and Liu, further in view of Kawamura et al. (US 2009/0058611 A1), hereinafter referred to as Kawamura.

Regarding claim 13, Ito in view of Divine, Stottlemyer, and Liu teaches:
The operation assistance device for vehicles according to claim 9, wherein, 
when acquiring the conversation voice data of the plurality of persons to specify the speakers, the processor operates to: 
detect speech positions of the conversation voice data (Ito para [0070], where line of sight and orientation of face or body of a speaker are acquired by a camera);
group the speakers of the conversation voice data set into a conversation group (Ito para [0062], [0065], where utterances are grouped); and 
specify the speakers who belong to the conversation group (Ito para [0065], where the speakers in the group are determined).  
Ito in view of Divine, Stottlemyer, and Liu does not teach:
extract, from the conversation voice data, a conversation voice data set in which the speech positions are not more than a predetermined distance;
Kawamura teaches:
extract, from the conversation voice data, a conversation voice data set in which the speech positions are not more than a predetermined distance (para [0138], where a group is determined based on the distances between the speakers);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ito in view of Divine, Stottlemyer, and Liu by using the grouping methods of Kawamura (Kawamura para [0138], [0145]) to determine the groups of Ito in view of Divine, Stottlemyer, and Liu (Ito para [0062], [0065]), in order acquire more effective data to be used as profile components (Kawamura para [0013]).

Regarding claim 14, Ito in view of Divine, Stottlemyer, and Liu teaches:
The operation assistance device for vehicles according to claim 9, wherein, 
when acquiring the conversation voice data of the plurality of persons to specify the speakers, the processor operates to: 
detect speech periods of the conversation voice data (Ito Fig. 9A, where speech periods of each utterance are graphed);  
group the speakers of the conversation voice data set into a conversation group (Ito para [0062], [0065], where utterances are grouped); and 
specify the speakers who belong to the conversation group (Ito para [0065], where the speakers in the group are determined).  
Ito in view of Divine, Stottlemyer, and Liu does not teach:
extract, from the conversation voice data, a conversation voice data set in which the speech periods do not overlap for a predetermined time or more;
Kawamura teaches:
extract, from the conversation voice data, a conversation voice data set in which the speech periods do not overlap for a predetermined time or more (para [0145], where overlap rate being below a threshold is used to determine if a speaker is in the same conversation group);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ito in view of Divine, Stottlemyer, and Liu by using the grouping methods of Kawamura (Kawamura para [0138], [0145]) to determine the groups of Ito in view of Divine, Stottlemyer, and Liu (Ito para [0062], [0065]), in order acquire more effective data to be used as profile components (Kawamura para [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0124233 A1 para [0232] teaches using GPS to determine a mobile device’s location within a vehicle; US 2015/0193888 A1 para [0026], [0038] teaches location sensing using a GPS component, and determining relationships based on locations of users.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658